Case 2:19-cv-13429-PDB-DRG ECF No. 47 filed 01/30/20      PageID.1429    Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN


 GENERAL MOTORS, LLC,                     Case No. 2:19-cv-13429
 GENERAL MOTORS COMPANY,
                                          Hon. U.S. D.J. Paul D. Borman
                      Plaintiffs,         Hon. U.S. M.J. David R. Grand

 v.
                                            NOTICE OF APPEARANCE OF
 FCA US LLC et al.,                            ABIGAIL V. CARTER

                      Defendants.


      PLEASE TAKE NOTICE that Abigail V. Carter of the law firm Bredhoff

& Kaiser, P.L.L.C. hereby enters her appearance as counsel on behalf of Interested

Party and Third-Party Discovery-Recipient, International Union, United

Automobile, Aerospace, and Agricultural Implement Workers of America, in the

above-referenced matter.


Dated: January 30, 2020                           Respectfully Submitted,

                                                  /s/ Abigail V. Carter
                                                  Abigail V. Carter
                                                  BREDHOFF & KAISER PLLC
                                                  805 15th St. NW, Suite 1000
                                                  Washington, DC 20005
                                                  acarter@bredhoff.com
                                                  202-842-2600
                                                  202-842-1888 (FAX)

                                                  Counsel for Third-Party-
                                                  Discovery-Recipient UAW
Case 2:19-cv-13429-PDB-DRG ECF No. 47 filed 01/30/20        PageID.1430    Page 2 of 2




                           CERTIFICATE OF SERVICE

      I hereby certify that on January 30, 2020, I electronically filed the foregoing

Notice of Appearance via the ECF system, which will send notification of such

filing to all counsel of record.

                                             By /s/ Abigail V. Carter
                                                Abigail V. Carter
